PREGERSON, Circuit Judge,
dissenting.
I would grant the petition to remand the case to the BIA for several reasons. First, I find that none of the inconsistencies raised by the IJ go to the heart of Kaur’s asylum claim and none of them represent an attempt by Kaur to exaggerate her claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (finding that inconsistencies that do not “go to the heart of [an] asylum claim” do not warrant adverse credibility finding); Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000) (rejecting adverse credibility finding based on inconsistencies regarding which day beating occurred during period of imprisonment). Second, I believe that it is incorrect to conclude that knowledge of particular facts about the hierarchy and election politics of the AISSF is a prerequisite to asylum based on membership in that group. Speculation about what a petitioner should know can never replace substantial evidence. Maini v. INS, 212 F.3d 1167, 1175 (9th Cir.2000). Finally, I believe the memorandum is too deferential *123to the IJ’s finding on demeanor. An IJ’s credibility determinations are not immunized from review simply because they concern a witness’s demeanor. Paredes-Urrestarazu v. U.S. INS, 36 F.3d 801, 817 (9th Cir.1994) (“Special deference [to an IJ’s findings on demeanor] does not imply a complete absence of judicial scrutiny.”).
Accordingly, I respectfully dissent.